COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      FedEx Freight, Inc. and David Forehand v. Bonnie Cargal,
                          Individually and as representative of the Estate of Joseph Cargal, Jack
                          Cargal, and Andrew Cargal

Appellate case number:    01-22-00231-CV

Trial court case number: 2018-80520

Trial court:              334th District Court of Harris County

        Court reporter Susan Perry Scott has filed a fifth motion for extension of time to file the
reporter’s record, requesting an additional three days such that the record is due July 29, 2022.
The motion for extension is granted. The reporter’s record must be filed on or before July 29,
2022. No further extensions shall be granted.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: July 28, 2022